DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Godara (US 2007/0118191).
Regarding claims 1, 2, 4, 6-8, 10, 11, 13 and 15-18, Godara discloses a system and method for mapping pumps to RF probes (fig. 1) including a pump system with a plurality of pumps (pump 1, etc., fig. 1), an RF generator (e.g. paragraph [0045]) connected by a plurality of channels to a plurality of cooled RF probes (probe 1, etc., fig. 1). Each probe has a thermocouple (fig. 1, [0024]). There are at least two pumps and probes (figs. 3-4) although more are contemplated (fig. 1). Clearly each probe must have an assembly with tubes and wires that allows both cooling fluid and RF energy, 
Regarding claims 3 and 12, Godara does not disclose the length of the pump activation. However, the fact that Godara discloses some length of pump activation without giving a specific value (figs. 3-4) suggests that it is a matter for one of ordinary skill in the art to determine, and Applicant has not disclosed that about 5 second to about 10 seconds produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system and method of Godara with any pump activation delay time, including about 5 second to about 10 seconds, that would produce the predictable result of allowing a temperature drop at a particular probe to be observed in conjunction with the activation of a particular pump.
Regarding claim 5, Godara does not disclose the temperature drop that causes a correspondence to be drawn between a probe and a pump. However, the fact that Godara discloses some temperature drop without giving a specific value (fig. 4) suggests that it is a matter for one of ordinary skill in the art to determine, and Applicant has not disclosed that at least 0.5 degree Celsius produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system and method of Godara with any temper drop threshold, including at least 0.5 degrees, that would produce the predictable result of allowing a temperature drop at a particular probe to be observed in conjunction with the activation of a particular pump.

Claims 9, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Godara in view of Pellegrino (US 2013/0006232).
Regarding claims 9, 14, 19 and 20, Godara does not specifically disclose that the system includes “daisy-chained” probes or detecting that “daisy-chained” probes are connected to a pump assembly. However, Gadara does contemplate multiple probes attached to a single pump ([0029], [0035]), and since the purpose of the invention of Godara is to detect which probes are attached to which pumps (as discussed above), it is clearly within the purview of Godara’s disclosure to detect multiple probes being connected to a single pump ([0035]). Therefore, the only thing Godara fails to disclose, when modified as discussed above, is a “daisy-chain” arrangement. However, as indicate by the phrase itself, “daisy-chaining” is a known arrangement of elements in this and many technology areas and Applicant has not disclosed that “daisy-chaining” probes together produces an unexpected result. Pellegrino discloses an electrosurgical device and teaches that probes can be used individually or can be daisy-chained together or otherwise coupled to each other for allowing the treatment of different areas of tissue ([0129]). Therefore, before the filing date of the application, it would have been obvious to modify the system and method of Godara to include daisy-chained probes, as taught by Pellegrino, and to further allow the system/method to detect any combination of probes connected to pumps as taught by Godara, to produce the predictable result of a system that can operate any number and/or configuration of probes/pumps for treating tissue in a desired manner. 

Claims 1-8, 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Godara (US 2007/0118191) in view of Saadat (US 6,120,520)
Regarding claims 1, 2, 4, 6-8, 10, 11, 13 and 15-18, Godara discloses a system and method for mapping pumps to RF probes (fig. 1) including a pump system with a plurality of pumps (pump 1, etc., fig. 1), an RF generator (e.g. paragraph [0045]) connected by a plurality of channels to a plurality of cooled RF probes (probe 1, etc., fig. 1). Each probe has a thermocouple (fig. 1, [0024]). There are at least two pumps and probes (figs. 3-4) although more are contemplated (fig. 1). Clearly each probe must have an assembly with tubes and wires that allows both cooling fluid and RF energy, respectively, to be supplied. Godara further discloses a controller with memory for performing various steps (105, figs. 1-2, [0026]). All parts of any medical system are connected prior to use. Godara teaches that the method of associating a pump with a probes includes determining a relationship between temperature (T1 and T2 in figure 4) and time (t1-4 in figures 3-4). More specifically Godara teaches that the temperature at a given time is measured, where the temperature of the probe will drop at the time a pump is activated. The claimed system reverses these parameters: a time corresponding to a pump activation is measured upon an observed temperature drop at a particular probe. As discussed above, reversing elements is an obvious modification. However, in the interest of compact prosecution, it is noted that detecting events in time is a common mechanism of determining where an element is located. Saadat discloses a medical system which uses a time delay to identify the position of a catheter in a body (col. 7 lines 23-38). Despite not being concerned with the association of pumps and probes Saadat is cited to illustrate the general principle known to those of ordinary skill in the art that a time delay between events is a mechanism capable of identifying positional information. Godara, as noted above, discloses that a temperature drop in a particular probe is a necessary result from the time-delayed activation of pumps. That embodiment of Godara thus intrinsically requires two matched variables to make the pump/probe map, temperature and time. While Godara discloses measuring temperature against a known time, Saadat teaches that measuring time is also a mechanism by which a physical relationship can be determined. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to allow the system of Godara to determine which pumps are associated with which probes either using the measured temperature at a given time (as Godara itself discloses) or by observing the time delay, as taught by Saadat, between events (i.e. the temperatures measured by Godara), to produce the predictable result of allowing the operator and the system to known which pumps are connected to which probes.
Regarding claims 3 and 12, Godara does not disclose the length of the pump activation. However, the fact that Godara discloses some length of pump activation without giving a specific value (figs. 3-4) suggests that it is a matter for one of ordinary skill in the art to determine, and Applicant has not disclosed that about 5 second to about 10 seconds produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system and method of Godara-Saadat with any pump activation delay time, including about 5 second to about 10 seconds, that would produce the predictable result of allowing a temperature drop at a particular probe to be observed in conjunction with the activation of a particular pump.
Regarding claim 5, Godara does not disclose the temperature drop that causes a correspondence to be drawn between a probe and a pump. However, the fact that .

Claims 9, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Godara and Saadat, further in view of Pellegrino (US 2013/0006232).
Regarding claims 9, 14, 19 and 20, Godara does not specifically disclose that the system includes “daisy-chained” probes or detecting that “daisy-chained” probes are connected to a pump assembly. However, Gadara does contemplate multiple probes attached to a single pump ([0029], [0035]), and since the purpose of the invention of Godara is to detect which probes are attached to which pumps (as discussed above), it is clearly within the purview of Godara’s disclosure to detect multiple probes being connected to a single pump ([0035]). Therefore, the only thing Godara fails to disclose, when modified as discussed above, is a “daisy-chain” arrangement. However, as indicate by the phrase itself, “daisy-chaining” is a known arrangement of elements in this and many technology areas and Applicant has not disclosed that “daisy-chaining” probes together produces an unexpected result. Pellegrino discloses an electrosurgical device and teaches that probes can be used individually or can be daisy-chained together or otherwise coupled to each other for allowing the treatment of different areas of tissue 

 Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim 1, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794